COURT OF APPEALS
CATHERINE STONE                   FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                           CLERK OF
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200                             COURT
SANDEE BRYAN MARION                  SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                   WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                        TELEPHONE
PATRICIA O. ALVAREZ                                                                      (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                              FACSIMILE NO.
                                                                                         (210) 335-2762


                                      February 28, 2014

       Anthony Cantu                                                 James Legate
       Bexar County District Clerk                                   #888549
       Paul Elizondo Tower                                           200 N. Comal
       101 W. Nueva, Suite 217                                       San Antonio, TX 78207
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *

       Susan D. Reed
       District Attorney, Bexar County
       Paul Elizondo Tower 1
       101 W. Nueva suite 370
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number:      04-14-00082-CR
              Trial Court Case Number:      1998CR6480
              Style: In re James Legate

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                           _____________________________
                                                           Jennifer Saenz
                                                           Deputy Clerk, Ext. 53221


       cc: Honorable Melisa Skinner
                               Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 28, 2014

                                          No. 04-14-00082-CR

                                         IN RE James LEGATE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On February 3, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and has determined that it is now moot. Accordingly, the petition for
writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on February 28th, 2014.


                                                                   _____________________________
                                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 1998CR6480, styled The State of Texas v. James Legate, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                MINUTES

                                           Court of Appeals
                                    Fourth Court of Appeals District
                                          San Antonio, Texas



                                            February 28, 2014

                                          No. 04-14-00082-CR

                                         IN RE James LEGATE

                                    Original Mandamus Proceeding 2

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On February 3, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and has determined that it is now moot. Accordingly, the petition for
writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on February 28th, 2014.


                                                                   /s/Karen Angelini
                                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.



                                                                   /s/Keith E. Hottle
                                                                   Keith E. Hottle
                                                                   Clerk of Court




ENTERED THIS 28TH DAY OF FEBRUARY, 2014.



2
 This proceeding arises out of Cause No. 1998CR6480, styled The State of Texas v. James Legate, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.